Citation Nr: 1230047	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  06-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC so that VA could assist the Veteran in obtaining VA treatment records. The matter has been returned to the Board. 

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

This matter must be remanded for VA to provide the Veteran with a medical examination and obtain an expert opinion as to whether there is a nexus between the skin condition that he now has and the skin condition he had during active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran asserts that he has had a skin condition since active service.  He initially expressed his belief that his skin condition may have been caused by exposure to the herbicide Agent Orange.  He has also reported that the skin condition was present during his active service.  The Veteran's DD214 documents that his Awards and Medals include, among others, the Purple Heart, the Combat Action Ribbon, the Vietnam Campaign Medal with Device, and the Vietnam Service Medal with Star.  His dates of service in Vietnam were from April 1970 to March 1971.  

From this evidence, the Board concludes that the Veteran set foot in Vietnam during the Vietnam War.  As there is no evidence to the contrary, the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

July 2005 treatment notes include that the Veteran had episodic dermatitis.  August 2005 VA treatment notes document that he had reddened skin on his hands and feet and noted that "the Veteran states that this occurs several times a year since returning from Vietnam."  Later than month a VA Clinical Nurse Practitioner stated "I will also order a Dermatology appointment for evaluation of dermatitis, which is most likely related to his Agent Orange exposure."  April 2006 VA treatment notes document that the Veteran had a skin condition of his hands, feet, and groin, diagnosed as dishydrotic eczema.  

For veterans who are presumed to have been exposed to Agent Orange during service in Vietnam, service connection is presumed for certain enumerated diseases.  Neither eczema nor dermatitis are such diseases.  See 38 C.F.R. § 3.309(e) (2011).  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research. See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

That there is no presumption of service connection for a disease does not mean that a veteran cannot establish service connection by proof that the disease had onset during active service or was caused by events or conditions during active service, including proof that Agent Orange caused the disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, where a medical professional has provided an adequate opinion that a specific veteran's disease was caused by exposure to Agent Orange, VA may not reject or reduce the weight assigned to such opinion solely on the basis that it does not agree with the conclusions reached by the National Academy of Sciences Agent Orange Updates for presumptive service connection.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).   

In his January 2006 notice of disagreement the Veteran stated that he did not know if his skin condition, which he referred to as dermatitis, was caused by exposure to Agent Orange.  He stated that "this skin problem started during my tour of duty in Vietnam, and continues to persist to this day.  It certainly is better than it was while I was in Vietnam, but I have to be on top of it constantly, or it comes back in force."  

The Board finds the award of the Purple Heart and the Combat Action Ribbon to be sufficient evidence that the Veteran engaged in combat with the enemy during his active service.  In cases where a veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service. Reasonable doubt is to be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  

Absent clear and convincing evidence to the contrary, VA must accept as sufficient proof that the Veteran had a skin condition during his combat service in Vietnam.  Although there is no showing that the Veteran is an expert in medical matters, as a layperson he is competent to report that which he has observed with his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements are competent evidence that the skin condition he had during his active service in Vietnam is the same as far as appearance, symptoms, etc. as the skin condition that he has had at any time since he filed his claim for VA benefits in 2005.  

Section 1154(b) can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, but it does not establish a nexus between the in-service disease or injury and a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  This relaxing of the evidentiary requirements is significant.  See Reeves v. Shinseki, 682 F.3d 988, (Fed. Cir. 2012) (explaining that had VA properly applied the 1154(b) presumption in that case "it presumably would have been far easier for [Mr. Reeves] to establish a nexus between his military service and the severe bilateral hearing loss with which he was afflicted after leaving the military").  In the instant case, proper application of this section, along with his current diagnoses, means the only evidence that is lacking is sufficient evidence that the skin condition that the Veteran had during active service was a chronic condition that persisted until the present.  The August 2005 statement of the Clinical Nurse Practitioner is not sufficient evidence in this regard because it lacks a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

VA has not provided the Veteran with an examination or obtained an expert opinion in this case.  In the December 2005 decision and in the June 2006 statement of the case (which addressed only the skin issue), the RO listed, as an item of evidence, October 28, 2005 and November 1, 2005 examinations at the St. Cloud VA Medical Center.  There was no mention of the examinations in the reasons and bases of the either document as far as his skin condition.  Review of the claims file reveals that an audiology examination was conducted on October 28, 2005 and an examination for initial evaluation of PTSD was conducted on November 1, 2005.  These examinations are not probative of whether the Veteran's skin disease is related to his active service.  

In determining whether VA has a duty to provide a medical examination or obtain a medical opinion, four factors are for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The third factor has a low threshold and is present, for example, where there is medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the VA treatment records that provide diagnoses of eczema and dermatitis show that the current disability or persistent or recurrent symptoms of a disability factor for providing an examination is present.  The Veteran's statements, along with application of 38 U.S.C.A. § 1154(b), allow for a finding that the in-service factor for providing an examination is present.

The Veteran has provided statements regarding symptomatology capable of lay observation and has stated that the condition is better when he is diligent in addressing it but otherwise it comes back in force.  This evidence meets the low threshold of an association between service and his symptoms factor for providing a medical examination.  Additionally, the Clinical Nurse Practitioner's statement is medical evidence lacking in specificity as far as causation of his skin disease by exposure to Agent Orange; also meeting this factor.  

The fourth factor for providing a medical examination is also present because there is insufficient medical evidence for the Board to decide the appeal.  At this point, the Board would have to impermissibly rely its own medical opinion to determine whether a skin condition that occurs several times per year since returning from Vietnam, as reported in the August 2005 treatment notes, is the same condition that first manifested during the Veteran's service in Vietnam.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

For these reasons a remand is necessary to afford the Veteran an appropriate examination and obtain an expert medical opinion.  Due to the nature of the evidence, in particular that the in-service component depends entirely on the Veteran's description of his skin condition during service and since then, the Board requires that a dermatologist conduct the examination, including interview with the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA dermatologist.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner must provide a rationale for any opinion rendered.  The examiner is asked to address the following:

(a)  Identify all skin conditions that the Veteran has had at any time since 2005.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such skin condition had onset during his active service.  In rendering this opinion, the examiner must accept, irrespective of what may or may not be documented in his service treatment records, that the Veteran had a skin condition during his service in Vietnam that, to his senses, was like the skin condition that he had after service and in the last several years.  In rendering the requested opinion the examiner must take into account all of the Veteran's statements as to whether his skin condition has persisted since service.  

(c)  If the examiner determines that it is less likely than not that a skin condition from which the Veteran has suffered at any time since 2005 had onset during his active service, then, the examiner must provide an expert opinion as to whether such skin condition was caused by his active service, including due to exposure to Agent Orange.  As a matter of law, the fact that a given disease is not listed as a disease for which service connection may be presumed based on Agent Orange exposure (i.e., is not listed in the National Academy of Sciences Agent Orange Updates) is not, standing alone, a sufficient rationale for determining that exposure to Agent Orange did not cause the disease.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


